REASONS FOR ALLOWANCE
1.      The following is an examiner’s statement of reasons for allowance: 
         Prior art of record fails to teach or reasonably suggest the limitations of claim 1, when taken as a whole. Knibbeler of record teaches an image processing apparatus for generating an output image by applying a dynamic range transform to the first encoded image in response to a first target display reference. Guo of record teaches of converting the received video data to xRGB video such that the xRGB video and the sRGB graphics/UI elements share substantially the same “attributes” which may be then combined and displayed to the user. Gish of record teaches the use of an HDR image scaled to roughly match the SDR image. Rossato of record teaches the use of a default scale factor for upsampling a reconstructed signal. However, the prior art of record cannot be reasonably combined in order to teach each and every aspect of the invention when taken as a whole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Contact
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov